UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For5 August, 2015 Commission File Number 1-14642 ING Groep N.V. Bijlmerplein 888 1msterdam The Netherlands Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T rule101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T rule101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). This Report contains a copy of the following: The Press Release issued on5 August, 2015 Page1 of 5 ING 2Q15 underlying net result EUR 1,118 million ING Bank 2Q15 underlying net result EUR 1,118 million, up 21.1% from 2Q14 and 5.8% lower than in 1Q15 • 2Q15 results driven by strong loan and deposit growth, lower risk costs and positive CVA/DVA adjustments • Consistent execution on Think Forward priorities: EUR 8.7 billion core lending growth in 2Q15; 600,000 new customers in 1H15 • ING Bank underlying return on IFRS-EU equity rose to 11.8% for the first six months of 2015, in line with Ambition 2017 ING Group 2Q15 net result EUR 1,359 million (EUR 0.35 per share) including Insurance results and NN deconsolidation • Further execution on restructuring: ING Group's stake in NN Group reduced to 37.6%, leading to deconsolidation Capital position continued to strengthen; ING declares 2015 interim cash dividend of EUR 0.24 per ordinary share • Strong fully-loaded CET1 ratios: ING Group increased to 12.3%; ING Bank ratio stable after capital upstream • Interim cash dividend of EUR 0.24 per ordinary share, equivalent to 40% of underlying net profit for the first half of 2015 CEO statement "ING posted a strong set of commercial and financial results during the second quarter of 2015," said Ralph Hamers, CEO of ING Group. "We also achieved a key milestone in our restructuring by reducing our stake in NN Group to 37.6% and deconsolidating it from our accounts, thereby ending restrictions on price leadership and acquisitions." "ING Bank's second-quarter underlying result before tax was EUR 1,601 million, up 25.3% year-on-year, driven by robust loan and deposit growth and lower risk costs. Positive CVA/DVA adjustments amounted to EUR 208 million, but were largely offset by non-recurring impacts in income relating to mortgage refinancings.
